Name: Commission Delegated Regulation (EU) No 1397/2014 of 22 October 2014 amending Regulation (EU) No 318/2013 adopting the programme of ad hoc modules, covering the years 2016 toÃ 2018, for the labour force sample survey provided for by Council Regulation (EC) NoÃ 577/98 Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: labour market;  economic analysis;  employment
 Date Published: nan

 30.12.2014 EN Official Journal of the European Union L 370/42 COMMISSION DELEGATED REGULATION (EU) No 1397/2014 of 22 October 2014 amending Regulation (EU) No 318/2013 adopting the programme of ad hoc modules, covering the years 2016 to 2018, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 7a(4) thereof, Whereas: (1) Commission Regulation (EU) No 318/2013 (2) adopted the programme of ad hoc modules for the labour force sample survey for the period 2016 to 2018. For each ad hoc module, it defines the subject, the reference period, the sample size and the deadline for sending the results. (2) According to Regulation (EU) No 545/2014 of the European Parliament and of the Council (3), that programme also defines the list and description of the area of specialised information for each ad hoc module (ad hoc sub-modules). (3) To ensure that Regulation (EU) No 318/2013 is consistent with Regulation (EC) No 577/98 as amended, the names and a description of each of the ad hoc sub-modules should be added to the former Regulation. (4) Regulation (EU) No 318/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 318/2013 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 77, 14.3.1998, p. 3. (2) Commission Regulation (EU) No 318/2013 of 8 April 2013 adopting the programme of ad hoc modules, covering the years 2016 to 2018, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (OJ L 99, 9.4.2013, p. 11). (3) Regulation (EU) No 545/2014 of the European Parliament and of the Council of 15 May 2014 amending Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community (OJ L 163, 29.5.2014, p. 10). ANNEX ANNEX LABOUR FORCE SURVEY Multiannual programme of ad hoc modules 1. YOUNG PEOPLE ON THE LABOUR MARKET Reference period: 2016 Sub-modules (areas on which more detailed information is to be provided): Sub-module 1: Educational background Aim: to provide more detail on young people's educational background, identifying aspects likely to influence their career prospects. Sub-module 2: Finding a job Aim: to capture information on young people's own individual approach to finding work, and on the help they receive for finding work; to evaluate young people's own perceptions as to whether their level of education matches the demands of their current job. 2. SELF-EMPLOYMENT Reference period: 2017 Sub-modules (areas on which more detailed information is to be provided): Sub-module 1: Economically dependent self-employment Aim: to identify the population of economically dependent self-employed people. This group has features in common with both employees and with the self-employed, and therefore has an ambivalent professional status. Sub-module 2: Working conditions of self-employed people Aim: to analyse self-employed people's working conditions and their main reasons for becoming self-employed. Sub-module 3: The self-employed and employees Aim: to compare the attitudes and outlook of self-employed people with those of employees, e.g. level of job satisfaction. 3. RECONCILIATION BETWEEN WORK AND FAMILY LIFE Reference period: 2018 Sub-modules (areas on which more information is to be provided): Sub-module 1: Care responsibilities Aim: to establish to what extent the availability of suitable care services for children and other dependent persons influences people's participation in the labour force. Sub-module 2: Flexibility of working arrangements Aim: to analyse the degree of flexibility offered at work, from the point of view of reconciling work and family life. Sub-module 3: Career breaks and parental leave Aim: to identify career breaks linked to taking care of children or other dependent persons, in particular parental leave, and to analyse their duration.